17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                     August Term, 2017 
 4                                   (Argued:  May 14, 2018  Decided:  November 27, 2018) 
 5                                                                     Docket No. 17‐2692 

 6                                                                                             
 7        RADHA GEISMANN, M.D., P.C., individually and on behalf of all others similarly 
 8                                         situated, 
 9                                    Plaintiff‐Appellant, 

10                                                                             v. 

11                                                                   ZOCDOC, INCORPORATED, 
12                                                                     Defendant‐Appellee, 
13                                                                               
14                                                                      JOHN DOES 1‐10, 
15                                                                         Defendants. 
16                                                                                             
17    Before:                      SACK AND RAGGI, Circuit Judges, and GARDEPHE, District Judge. * 


18                  Radha Geismann, M.D., P.C., appeals from a judgment of the United States 

19    District Court for the Southern District of New York (Louis L. Stanton, Judge) 

20    dismissing its putative class action suit against the defendant ZocDoc, Inc., 

21    alleging violations of the Telephone Consumer Protection Act.  ZocDoc first 

22    attempted to render Geismannʹs action moot by submitting a settlement offer 

23    that would afford Geismann complete relief for its individual claims.  Geismann 


                                                                  
         Judge Paul G. Gardephe, of the United States District Court for the Southern District 
          *

      of New York, sitting by designation. 
                                                                               1 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    rejected the offer.  The district court subsequently entered judgment in 

 2    Geismannʹs favor in the amount and under the terms of the unaccepted offer and 

 3    dismissed the action for lack of subject matter jurisdiction on the ground that it 

 4    had become moot.  We vacated the district courtʹs judgment and remanded the 

 5    case to the district court for further proceedings.  ZocDoc again attempted to 

 6    moot Geismannʹs action by depositing $20,000, in full settlement of Geismannʹs 

 7    individual claims, in the district courtʹs registry.  The district court concluded 

 8    that ZocDocʹs action successfully mooted Geismannʹs individual claim and 

 9    putative class action, and accordingly entered judgment in Geismannʹs favor and 

10    dismissed the action.  We conclude that the district court should not have 

11    entered judgment based on ZocDocʹs deposit, nor should it have dismissed 

12    Geismannʹs action on that basis.  Accordingly, the district courtʹs judgment is: 


13            VACATED and REMANDED for further proceedings.   


14                                                  GLENN L. HARA (David M. Oppenheim, 
15                                                  on the brief), Anderson + Wanca, Rolling 
16                                                  Meadows, Illinois, for Plaintiff‐Appellant. 
17                                                  BLAINE C. KIMREY (Charles J. Nerko, 
18                                                  Vedder Price P.C., New York, New York, 
19                                                  Bryan K. Clark, on the brief), Vedder Price 
20                                                  P.C., Chicago, Illinois, for Defendant‐
21                                                  Appellee. 



                                                      2 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1                                                                   Adina H. Rosenbaum, Scott L. Nelson, 
 2                                                                   Public Citizen Litigation Group, 
 3                                                                   Washington, D.C., for Amicus Curiae Public 
 4                                                                   Citizen, Inc., in support of Plaintiff‐Appellant. 
 5                                                                   Brian Melendez, Barnes & Thornburg LLP, 
 6                                                                   Minneapolis, Minnesota, for Amicus Curiae 
 7                                                                   ACA International, in support of Defendant‐
 8                                                                   Appellee. 
 9    SACK, Circuit Judge:                                        


10                  Radha Geismann, M.D., P.C. (ʺGeismannʺ) filed a class action complaint 

11    against ZocDoc, Inc. (ʺZocDocʺ) in the United States District Court for the 

12    Southern District of New York, alleging that it1 received unsolicited telecopies 

13    (colloquially and hereinafter ʺfaxesʺ) from ZocDoc in violation of the Telephone 

14    Consumer Protection Act (ʺTCPAʺ), 47 U.S.C. § 227 et seq.  After Geismann filed 

15    the complaint and moved for class certification, ZocDoc made a settlement offer 

16    to Geismann as to its individual claims pursuant to Federal Rule of Civil 

17    Procedure 68; Geismann rejected the offer.  The district court (Louis L. Stanton, 

18    Judge) dismissed the action for lack of subject matter jurisdiction, Radha Geismann, 

19    M.D., P.C. v. ZocDoc, Inc., 60 F. Supp. 3d 404 (S.D.N.Y 2014) (ʺGeismann Iʺ), 

20    reasoning that the rejected offer rendered the entire action moot.  The court 



                                                                  
         Because the plaintiff is ʺRadha Geismann, M.D., P.C.ʺ, we refer to the plaintiff as ʺitʺ 
          1

      rather than ʺsheʺ or ʺher.ʺ 
                                                                       3 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    therefore entered judgment in favor of Geismann.  Geismann appealed.  Relying 

 2    in large part on the Supreme Courtʹs decision in Campbell‐Ewald Co. v. Gomez, 136 

 3    S. Ct. 663 (2016), we vacated the judgment and remanded the matter to the 

 4    district court for further proceedings.  See Radha Geismann, M.D., P.C. v. ZocDoc, 

 5    Inc., 850 F.3d 507 (2d Cir. 2017) (ʺGeismann IIʺ). 


 6            On remand, ZocDoc attempted to use another procedural rule to settle 

 7    Geismannʹs individual claims:  ZocDoc requested and obtained leave from the 

 8    district court to deposit funds in the courtʹs registry pursuant to Federal Rule of 

 9    Civil Procedure 67.  The funds that ZocDoc deposited with the court represented 

10    what ZocDoc regarded as the maximum possible damages Geismann could 

11    receive for its individual TCPA claims.  The district court agreed with ZocDoc 

12    that its deposit mooted Geismannʹs individual claim, and accordingly entered 

13    judgment in favor of Geismann and dismissed what remained of the action.  

14    Radha Geismann, M.D., P.C. v. ZocDoc, Inc., 268 F. Supp. 3d 599 (S.D.N.Y. 2017) 

15    (ʺGeismann IIIʺ).  We conclude that this was error and return the case to the 

16    district court again for further proceedings. 




                                                    4 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1                                             BACKGROUND 

 2            The Complaint 

 3            Geismann, a Missouri professional corporation, alleges that it received 

 4    from ZocDoc, a Delaware corporation, two unsolicited faxes advertising a 

 5    “patient matching service” for doctors.  See Corrected First Amended Class 

 6    Action Complaint ¶¶ 8‐9, at Joint Appendix (ʺJ.A.ʺ) 3 & Exhibits A and B to the 

 7    Corrected First Amended Class Action Complaint, at J.A. 17–18.   Both faxes 

 8    stated, in a legend at the bottom of the fax, that if the recipient wished to “stop 

 9    receiving faxes,” he or she could call the domestic telephone number provided.   

10    See Exhibits A and B to the Corrected First Amended Class Action Complaint, at 

11    J.A. 17–18.   


12            In 2014, Geismann filed this putative class action against ZocDoc in 

13    Missouri state court, alleging that these faxes were unsolicited advertisements in 

14    violation of the TCPA, 47 U.S.C. § 227.  The TCPA prohibits, inter alia, the use of 

15    ʺany telephone facsimile machine, computer, or other device to send, to a 

16    telephone facsimile machine, an unsolicited advertisement, unlessʺ the sender 

17    and recipient have an ʺestablished business relationship,ʺ the recipient 

18    volunteered its fax number directly to the sender or through voluntary 


                                                    5 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    participation in a directory or other public source, or the fax meets specified 

 2    notice requirements.  Id. § 227(b)(1)(C).  The TCPA defines ʺunsolicited 

 3    advertisementʺ as ʺany material advertising the commercial availability or 

 4    quality of any property, goods, or services which is transmitted to any person 

 5    without that personʹs prior express invitation or permission, in writing or 

 6    otherwise.ʺ  Id. § 227(a)(5).  Geismann sought between $500 and $1,500 in 

 7    statutory damages for each alleged TCPA violation, an injunction prohibiting 

 8    ZocDoc from sending similar faxes in the future, and costs.2   


 9                  On the same day that it filed its complaint in state court, Geismann filed a 

10    separate motion for class certification pursuant to Missouri law.  Geismann 

11    defined the proposed class as ʺ[a]ll persons who on or after four years prior to 

12    the filing of this action, were sent telephone facsimile messages of material 

13    advertising [a] patient matching service for doctors by or on behalf of 

14    Defendant.ʺ  Radha Geismann, M.D., P.C. v. ZocDoc, Inc., No. 14‐cv‐7009 

15    (S.D.N.Y.), ECF No. 5, at 2. 




                                                                  
         The TCPA includes a private right of action for injunctive relief and damages in the 
          2

      amount of ʺactual monetary lossʺ or ʺ$500 . . . for each such violation, whichever is 
      greater,ʺ to be tripled at the courtʹs discretion if the defendant ʺwillfully or knowingly 
      violatedʺ the statute.  47 U.S.C. § 227(b)(3). 
                                                                     6 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1                  On March 13, 2014, ZocDoc removed the action to the United States 

 2    District Court for the Eastern District of Missouri.  Two weeks later, ZocDoc 

 3    made an offer of judgment to Geismann pursuant to Federal Rule of Civil 

 4    Procedure 683 for: (i) $6,000, plus reasonable attorneyʹs fees, in satisfaction of 

 5    Geismannʹs individual claims, and (ii) an injunction prohibiting ZocDoc from 

 6    engaging in the alleged statutory violations in the future.  Geismann rejected 

 7    ZocDocʹs offer because it provided no relief to the other members of the class.  

 8    ZocDoc subsequently moved to transfer the case to the United States District 

 9    Court for the Southern District of New York.  The district court granted ZocDocʹs 

10    motion on August 26, 2014.   


11                  Geismann I Proceedings in the District Court 


12                  After the case was transferred to the Southern District of New York, 

13    ZocDoc moved to dismiss the complaint, primarily on the ground that its offer of 

14    judgment provided full satisfaction of Geismannʹs claim, so the action was moot.  

                                                                  
         Rule 68 provides that ʺ[a]t least 14 days before the date set for trial, a party defending 
          3

      against a claim may serve on an opposing party an offer to allow judgment on specified 
      terms, with the costs then accrued.ʺ  Fed. R. Civ. P. 68(a).  If the offer is accepted, ʺeither 
      party may then file the offer and notice of acceptance, plus proof of service,ʺ at which 
      time the clerk must enter judgment.  Id.  A partyʹs decision not to accept a Rule 68 offer 
      of judgment comes with consequences: if the judgment that the offeree ultimately 
      obtains is not more favorable than the unaccepted offer, the offeree is on the hook for 
      the offerorʹs post‐offer costs.  Id. 68(d). 
                                                                     7 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    On September 26, 2014, the district court granted ZocDocʹs motion to dismiss for 

 2    lack of subject‐matter jurisdiction, reasoning that, as to Geismannʹs individual 

 3    claims, ZocDocʹs Rule 68 offer ʺmore than satisfies any recovery Geismann could 

 4    make,ʺ so ʺthere remain[ed] no case or controversy.ʺ  Geismann I, 60 F. Supp. 3d 

 5    at 406–07.  The court denied Geismannʹs motion for class certification, reasoning 

 6    that Geismann could not adequately represent the class without a claim of its 

 7    own.  Id. at 407.  The court accordingly entered judgment in the amount and 

 8    under the terms of the rejected settlement offer, and dismissed the action as 

 9    moot.  Id.  

10            Geismann timely appealed.   


11            Geismann II 


12            On January 20, 2016, after we held oral argument but before we issued a 

13    decision, the Supreme Court handed down its decision in Campbell‐Ewald Co. v. 

14    Gomez, 136 S. Ct. 663 (2016).  Campbell‐Ewaldʹs procedural posture was similar to 

15    the Geismann I appeal then before us:  The plaintiff filed a putative TCPA class 

16    action and the defendant made a Rule 68 offer of judgment to satisfy the 

17    plaintiffʹs individual claims, which the plaintiff rejected.  Id. at 667–68.  The 

18    Supreme Court decided that the defendantʹs unaccepted Rule 68 offer did not 


                                                    8 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    render the action moot because ʺ[a]n unaccepted settlement offer—like any 

 2    unaccepted contract offer—is a legal nullity, with no operative effectʺ on the 

 3    plaintiffʹs individual claim.  Id. at 670 (internal quotation marks omitted).  With 

 4    no settlement offer still operative, the Supreme Court reasoned, ʺthe parties 

 5    remained adverseʺ and ʺboth retained the same stake in the litigation they had at 

 6    the outset.ʺ  Id. at 670‐71.  The Supreme Court further noted that ʺ[w]hile a class 

 7    lacks independent status until certified, a would‐be class representative with a 

 8    live claim of her own must be accorded a fair opportunity to show that 

 9    certification is warranted.ʺ  Id. at 672 (internal citation omitted).  However, the 

10    Supreme Court left open the possibility that ʺthe result would be different if a 

11    defendant deposits the full amount of the plaintiffʹs individual claim in an 

12    account payable to the plaintiff, and the court then enters judgment for the 

13    plaintiff in that amount,ʺ reserving that question ʺfor a case in which it is not 

14    hypothetical.ʺ  Id.  

15            On February 1, 2016, while Geismannʹs appeal in Geismann II remained 

16    pending and after the Supreme Court issued its decision in Campbell‐Ewald, 

17    ZocDoc filed a motion with the district court seeking to deposit a check in the 

18    amount of $6,100 payable to the clerk of the district court in satisfaction of 



                                                    9 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    judgment.  The district court granted the request, reasoning that the Supreme 

 2    Courtʹs decision in Campbell‐Ewald ʺfavor[s] deposit of judgments with the Courtʺ 

 3    in these circumstances.  Order for Deposit in Interest Bearing Account, filed 

 4    February 3, 2016, at J.A. 19–20.   

 5            On March 9, 2017, we decided Geismannʹs appeal.  See Geismann II, 850 

 6    F.3d 507.  We vacated the district courtʹs judgment and remanded the case for 

 7    further proceedings.  We concluded that ʺ[i]n light of Campbell‐Ewald, the district 

 8    courtʹs conclusion in this case that Geismannʹs claim was ʹmooted by the amount 

 9    and content of the Rule 68 offer made by ZocDocʹ [was] incorrect.ʺ  Id. at 512 

10    (quoting Geismann I, 60 F. Supp. 3d at 407).  We explained that, notwithstanding 

11    ZocDocʹs post‐judgment deposit with the district court, the case did not ʺmatch[] 

12    the hypothetical posed by Campbell‐Ewald,ʺ reasoning that because ZocDocʹs 

13    rejected offer of settlement had ʺno continuing efficacy,ʺ the deposit was made 

14    ʺpursuant to and in furtherance of a judgment that should not have been entered 

15    in the first place.ʺ  Id. at 512, 514 (internal quotation marks omitted).  We 

16    declined to say whether judgment entered on the basis of a deposit would be 

17    permissible.  See id. at 514–15 & n.16.  We further determined that Geismannʹs 

18    class claim should not have been dismissed because its individual claim 



                                                    10 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    remained alive.  See id. at 515.  We directed that, on remand, ʺ[a]lthough the 

 2    district court may, in its discretion, permit ZocDoc to deposit with the court ʹany 

 3    part of the relief sought,ʹʺ under Federal Rule of Civil Procedure 67, ʺthe basis for 

 4    so granting the defendant leave to deposit must not be inconsistent with this 

 5    opinion.ʺ  Id.  

 6                  Geismann III Proceedings in the District Court 


 7                  On April 26, 2017, ZocDoc filed a letter motion with the district court 

 8    seeking leave to deposit an additional $13,900 with the court under Federal Rule 

 9    of Civil Procedure 67, explaining that ʺZocDoc hereby makes an open‐ended 

10    offer to Geismann with no expiration date of a total of $20,000.00 (twenty 

11    thousand dollars) and for all individual injunctive relief Geismann seeks in the 

12    operative complaint.ʺ4  J.A. 42.  ZocDoc further urged that after depositing the 

13    funds, it would ʺseek to perfect the Campbell‐Ewald hypothetical by filing a 

14    motion for summary judgment in which it will ask the Court to enter a judgment 

15    in favor of Geismann and against ZocDoc for the full amount of Geismannʹs 

16    individual claims and to dismiss the class allegations without prejudice.ʺ  J.A. 43.  

                                                                  
         ZocDoc argued in the letter motion that although its ʺoriginal deposit of $6,100.00 is 
          4

      enough to fully satisfy Geismannʹs individual monetary claims, ZocDoc has made the 
      $20,000.00 offer to remove any possible argument that Geismann may be entitled to 
      more.ʺ  J.A. 42. 
                                                                     11 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    Geismann rejected ZocDocʹs offer, filed a letter opposing the motion to deposit, 

 2    and urged the district court to proceed to consider class certification.   


 3            On July 28, 2017, the district court granted ZocDoc leave to deposit under 

 4    Rule 67 and to file a motion for summary judgment.  See Geismann III, 268 F. 

 5    Supp. 3d at 601.  The district court reasoned that ʺ[t]here is a consequential 

 6    difference between on the one hand a defendantʹs offer of an adequate amount in 

 7    an offer of judgment whose utility depends on its being timely accepted under 

 8    principles of contract and Fed. R. Civ. P. 68, and on the other hand a tender . . . 

 9    which independently and fully satisfies a plaintiffʹs claim.ʺ  Id. at 603–04.  The 

10    district court then granted ZocDoc leave to deposit funds pursuant to Rule 67 

11    because the deposit would enable ZocDoc to ʺmake a cognizable, good‐faith 

12    argument that this case should be terminatedʺ on mootness grounds.  Id. at 605. 


13            On August 25, 2017, ZocDoc filed a motion for summary judgment, 

14    arguing that its deposit and acquiescence to injunctive relief had made 

15    Geismannʹs claim moot and that the district court should therefore enter 

16    judgment in Geismannʹs favor.  Radha Geismann, M.D., P.C. v. ZocDoc, Inc., No. 

17    14‐cv‐7009, ECF No. 77, at 1–4 (ʺGeismann lacks standing because ZocDoc has 




                                                    12 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    tendered more than complete relief to Geismann and thus satisfied, or 

 2    extinguished, Geismannʹs claim.ʺ).  Geismann opposed ZocDocʹs motion.   


 3                  On September 25, 2017, the district court issued a two‐page judgment 

 4    granting ZocDocʹs motion for summary judgment in favor of Geismann.  The 

 5    court ordered that, ʺ[p]ursuant to this Courtʹs Opinion and Order dated July 28, 

 6    2017,ʺ Geismann ʺshall recover from defendant ZocDoc, Inc. the sum of Twenty 

 7    Thousand Dollars,ʺ and that ZocDoc is ʺenjoined, restrained, and forbidden from 

 8    sending to plaintiff any faxes of any nature without express written prior 

 9    approval from Plaintiff.ʺ  Judgment at 1, J.A. 108.  The district court further 

10    ordered that Geismannʹs motion for class certification and ʺall claims asserted on 

11    behalf of a purported class, are dismissed without prejudice for [Geismannʹs] 

12    lack of standing to represent or belong to the class.ʺ  Id. at 2, J.A. 109.  The district 

13    court directed the clerk to mail a check to the plaintiff in the amount due and to 

14    close the case.  This timely appeal followed.5 




                                                                  
         After the notice of appeal was filed, on October 5, 2017, the clerk sent a check by 
          5

      overnight mail to Geismann, but Geismann rejected payment and returned the check to 
      the clerkʹs office.  The district court subsequently directed the clerk to invest the 
      returned funds in an interest‐bearing account.   
                                                                     13 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1                                                  DISCUSSION 

 2            On appeal, Geismann challenges the district courtʹs orders insofar as they 

 3    permitted ZocDoc to deposit funds pursuant to Rule 67, granted ZocDocʹs 

 4    motion for summary judgment, and dismissed Geismannʹs motion for class 

 5    certification.  As noted above, the district court based all three decisions on its 

 6    conclusion that ZocDocʹs Rule 67 deposit rendered Geismannʹs action moot.  The 

 7    focus of our analysis is on whether that conclusion was correct. 


 8            We begin with the Supreme Courtʹs decision in Campbell‐Ewald.  The 

 9    question before it was whether ʺan unaccepted offer to satisfy the named 

10    plaintiffʹs individual claim [is] sufficient to render a case moot when the 

11    complaint seeks relief on behalf of the plaintiff and a class of persons similarly 

12    situated.ʺ  136 S. Ct. at 666.  As the Seventh Circuit later observed, ʺnothing in 

13    this question [was] necessarily limited to a settlement offer presented pursuant to 

14    Federal Rule of Civil Procedure 68.ʺ  Fulton Dental, LLC v. Bisco, Inc., 860 F.3d 541, 

15    544 (7th Cir. 2017).  Rather, as the Seventh Circuit noted, id., the Supreme Court 

16    relied on a fundamental principle of contract law:  An unaccepted offer is not 

17    binding on the offeree.  Based on this principle, the Court concluded that the 

18    defendantʹs ʺsettlement bid and Rule 68 offer of judgment, once rejected, had no 


                                                        14 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    continuing efficacy.ʺ  Campbell‐Ewald, 136 S. Ct. at 670.  Like the Seventh Circuit, 

 2    we see no material difference between a plaintiff rejecting a tender of payment 

 3    (pursuant to Rule 67) and an offer of payment (pursuant to Rule 68).  Indeed, 

 4    other than their labels, once rejected, the two do not differ in any meaningful 

 5    way:  In each case, ʺall that exists is an unaccepted contract offer, and as the 

 6    Supreme Court recognized, an unaccepted offer is not binding on the offeree.ʺ  

 7    Fulton Dental, 860 F.3d at 545.   


 8            Moreover, a key factor underlying the Supreme Courtʹs holding in 

 9    Campbell‐Ewald was that the plaintiff ʺremained emptyhandedʺ once the 

10    defendantʹs Rule 68 settlement offer expired.  136 S. Ct. at 672.  An unaccepted 

11    offer provides a plaintiff ʺno entitlement . . . to relief,ʺ so ʺthe parties remained 

12    adverse; both retained the same stake in the litigation they had at the outset.ʺ  Id. 

13    at 670–71.  In other words, ʺa lawsuit—or an individual claim—becomes moot 

14    when a plaintiff actually receives all of the relief he or she could receive on the 

15    claim through further litigation.ʺ  Chen v. Allstate Ins. Co., 819 F.3d 1136, 1144 (9th 

16    Cir. 2016) (emphasis in original); see also Gibson v. Brooks, 175 F. Appʹx 491, 491 

17    (2d Cir. 2006) (summary order) (ʺBecause the only relief sought by plaintiff is a 

18    remand for a new trial, and because plaintiff has already received the benefit of a 


                                                    15 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    retrial . . . , we hold that plaintiffʹs appeal is moot and must be dismissed.ʺ 

 2    (emphasis in original)). 

 3            The deposit of funds in the district court registry, without more, leaves a 

 4    plaintiff “emptyhanded” because the deposit alone does not provide relief to him 

 5    or her.  “The Rule 67 procedure provides a place of safekeeping for disputed 

 6    funds pending the resolution of a legal dispute, but it cannot be used as a means 

 7    of altering the contractual relationships and legal duties of the parties.”  LTV 

 8    Corp. v. Gulf States Steel, Inc. of Ala., 969 F.2d 1050, 1063 (D.C. Cir. 1992); see also 

 9    Alstom Caribe, Inc. v. George P. Reintjes Co., 484 F.3d 106, 113 (1st Cir. 2007) (“The 

10    core purpose of Rule 67 is to relieve a party who holds a contested fund from 

11    responsibility for disbursement of that fund among those claiming some 

12    entitlement thereto.”).  Indeed, on its face, Rule 67 “is just a procedural 

13    mechanism that allows a party to use the court as an escrow agent.”  Fulton 

14    Dental, 860 F.3d at 544.  It does not itself determine who is entitled to the money.   

15            Rule 67 explicitly permits a party to deposit money “whether or not that 

16    party claims any of it” and directs that the funds be held in accordance with 

17    other statutory provisions, Fed. R. Civ. P. 67, including those that require the 

18    funds to be “deposited . . . in the name and to the credit of [the] court” and that 



                                                    16 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    permit their withdrawal only “by order of court,” 28 U.S.C. §§ 2041, 2042.  These 

 2    provisions make clear that a party’s deposit of funds with the court does not 

 3    entitle another party to collect those funds.   

 4            In short, the Rule 67 procedure “is nothing like a bank account in the 

 5    plaintiff’s name—that is, an account in which the plaintiff has a right at any time 

 6    to withdraw funds.”  Fulton Dental, 860 F.3d at 545; cf. Campbell‐Ewald, 136 S. Ct. 

 7    at 672 (leaving open hypothetical where defendant deposits full amount “in an 

 8    account payable to plaintiff” (emphasis added)).  By itself, then, ZocDoc’s deposit of 

 9    funds cannot be considered to have rendered Geismann’s individual claims 

10    moot.   

11            We also doubt that mootness is the correct legal concept to employ in 

12    analyzing the effect of ZocDoc’s Rule 67 deposit.  “A case becomes moot only 

13    when it is impossible for a court to grant any effectual relief whatever to the 

14    prevailing party.”  Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307 

15    (2012) (internal quotation marks omitted).  By this standard, ZocDoc’s Rule 67 

16    deposit, by itself, could not have rendered Geismann’s action moot.  Geismann 

17    began this suit seeking damages and an injunction; after ZocDoc’s deposit, 

18    Geismann had not yet “actually receive[d]” any funds, and although ZocDoc 



                                                    17 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    offered to submit to an injunction, it had not committed to stop sending the 

 2    offending faxes.6  Chen, 819 F.3d at 1144–46 (observing that expression of 

 3    willingness to be enjoined does not mean plaintiff “received relief on his 

 4    individual injunctive claim”).  At that point in the litigation, the district court 

 5    could still provide these remedies—and did so when it subsequently entered 

 6    judgment in Geismann’s favor on September 25, 2017.  That judgment, which 

 7    stipulated that a specified amount of damages should be paid and that an 

 8    injunction should be entered, “is quintessentially a ruling on the merits of a 

 9    case.”  Fulton Dental, 860 F.3d at 543.  Accordingly, Geismann’s individual claims 

10    could not have been “mooted” prior to that time by the Rule 67 deposit. 

11                  While Rule 67 itself does not affect the vitality of a plaintiff’s claims, those 

12    claims may of course become moot in other ways.  Our decisions appear to 

13    recognize that where a defendant surrenders to “complete relief” in satisfaction 

14    of a plaintiff’s claims, the district court may enter default judgment against the 


                                                                  
         We view ZocDoc’s Rule 67 deposit as similar in certain respects to an accord pursuant 
          6

      to the doctrine of accord and satisfaction.  We have explained that “[a]n agreement of one 
      party to give, and another party to accept, in settlement of an existing or matured claim, 
      a sum or performance other than that to which he believes himself entitled, is an accord,” 
      and  “[t]he  execution  of  the  agreement  is  a  satisfaction.”    May  Dep’t  Stores  Co.  v.  Int’l 
      Leasing Corp., 1 F.3d 138, 140 (2d Cir. 1993).  An accord and satisfaction is an affirmative 
      defense, but does not by itself render a case moot.  See Fed. R. Civ. P. 8(c)(1) (recognizing 
      accord and satisfaction as an affirmative defense).   
                                                                     18 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    defendant—even without the plaintiff’s agreement thereto—and “[t]hen, after 

 2    judgment is entered, the plaintiff’s individual claims will become moot for 

 3    purposes of Article III.”  Tanasi v. New Alliance Bank, 786 F.3d 195, 200 (2d Cir. 

 4    2015) (emphasis in original); see also Cabala v. Crowley, 736 F.3d 226, 228 (2d Cir. 

 5    2013) (describing this process as “the typically proper disposition” under such 

 6    circumstances); McCauley v. Trans Union, L.L.C., 402 F.3d 340, 342 (2d Cir. 2005) 

 7    (ʺ[A] [default] judgment would remove any live controversy from this case and 

 8    render it moot.ʺ)   This resolution recognizes, in part, a district court’s discretion 

 9    to “halt a lawsuit by entering judgment for the plaintiff when the defendant 

10    unconditionally surrenders and only the plaintiff’s obstinacy or madness 

11    prevents [it] from accepting total victory.”  Genesis Healthcare Corp. v. Symczyk, 

12    569 U.S. 66, 85 (2013) (Kagan, J., dissenting); see also McCauley, 402 F.3d at 342 

13    (recognizing plaintiff “is not entitled to keep litigating [its] claim simply because 

14    [the defendant] has not admitted liability”).  But, a district court may not take 

15    that approach unless the defendant surrenders to the “complete relief” sought by 

16    the plaintiff, Tanasi, 786 F.3d at 200 (emphasis added), and “a judgment 

17    satisfying an individual claim does not give a plaintiff . . . exercising [its] right to 

18    sue on behalf of other[s] . . . ‘all that [it] has . . . requested in the complaint (i.e., 



                                                    19 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    relief for the class),’” Genesis Healthcare, 569 U.S. at 85 (Kagan, J., dissenting) 

 2    (quoting Deposit Guaranty Nat. Bank v. Roper, 445 U.S. 326, 341 (1980) (Rehnquist, 

 3    J., concurring)); see Chen, 819 F.3d at 1147 (noting previous Supreme Court 

 4    decisions’ observation that a named plaintiff retains a “personal stake in 

 5    obtaining class certification”). 

 6            That is the case here.  Even if the district court first entered judgment—

 7    enjoining ZocDoc from further faxes and directing the clerk of court to send 

 8    Geismann a check for $20,000—and thereafter deemed Geismann’s claims moot, 

 9    that resolution would not have afforded Geismann complete relief.  By rejecting 

10    the settlement offer and returning the clerk’s check, Geismann effectively stated 

11    that its suit “is about more than the statutory damages to which it believes it is 

12    entitled; it is also about the additional reward that it hopes to earn by serving as 

13    the lead plaintiff for a class action.  Nothing forces it to accept [ZocDoc’s] 

14    valuation of the latter part of the case.”  Fulton Dental, 860 F.3d at 545.  Indeed, as 

15    Campbell‐Ewald states, “a would‐be class representative with a live claim of [its] 




                                                    20 
       
      17‐2692 
      Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

 1    own must be accorded a fair opportunity to show that certification is warranted.”  

 2    Campbell‐Ewald, 136 S. Ct. at 672 (emphasis added).   

 3                  We therefore conclude that the district court must resolve the pending 

 4    motion for class certification before entering judgment and declaring an action 

 5    moot based solely on relief provided to a plaintiff on an individual basis.  If the 

 6    motion is granted,7 the class action may proceed.  A conclusion otherwise would 

 7    risk placing the defendant in control of a putative class action, effectively 

 8    allowing the use of tactical procedural maneuvers to thwart class litigation at 

 9    will.  See Roper, 445 U.S. at 339 (“Requiring multiple plaintiffs to bring separate 

10    actions, which effectively could be ‘picked off’ by a defendant’s tender of 

11    judgment before an affirmative ruling on class certification could be obtained, 

12    obviously would frustrate the objectives of class actions[.]”). 

13                  For these reasons, we conclude that ZocDoc’s Rule 67 deposit did not 

14    provide Geismann with an entitlement to complete relief and therefore did not 

15    render its TCPA claim moot.  The district court should not have entered 

16    judgment based on ZocDoc’s deposit, nor should it have dismissed Geismann’s 




                                                                  
          7    Ultimately subject, of course, to a possible appeal to this Court.   
                                                                     21 
       
     17‐2692 
     Radha Geismann, M.D., P.C. v. ZocDoc, Inc. 

1    action.  The fact that Geismann’s claim is not moot means both that its own claim 

2    is still viable and that the door remains open for possible class certification. 

3                                              CONCLUSION 

4            We have considered the partiesʹ remaining arguments on appeal and find 

5    them to be without merit.  For the foregoing reasons, we VACATE the judgment 

6    of the district court and REMAND for further proceedings. 




                                                   22